Citation Nr: 1521099	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Army from November 1963 to August 1966. 

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that his service-connected anxiety disorder is more disabling than the current 30 percent evaluation reflects.  It appears that he has not been afforded pertinent VA examination since June 2011.  In fact, the principal purpose of that VA evaluation was to determine the etiology of any diagnosed psychiatric symptomatology-in other words to determine whether service connection for a psychiatric disorder was warranted.  Clearly, such evaluation was not performed with the purpose of providing the findings required to rate the disorder.  Moreover, since that VA examination there is little evidence in the claims file which adequately describes the current severity of his anxiety disorder.  

As there may have been significant changes in the service-connected anxiety disorder since then, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

The claim for TDIU is inextricably intertwined with the anxiety disorder claim and should be considered on a schedular or extraschedular basis after a decision on that issued is rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of the TDIU issue must be deferred until after the issue of an increased rating for anxiety disorder has been adjudicated.  In doing so, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence from disability providers or a medical opinion, as is deemed necessary.  With regard to whether TDIU is warranted on an extraschedular basis, the AOJ would have to refer the matter to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b).

In addition, any ongoing VA and/or private clinical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.  Provide him with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

2.  Then, schedule the Veteran for an appropriate VA examination of his service-connected anxiety disorder.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  All diagnostic tests and studies should be performed, and the examiner should review such results prior to completing the report. 

All signs and symptoms of the Veteran's anxiety disorder should be reported in detail.  [In other words, any disabling manifestations specifically attributable to anxiety disorder must be fully outlined and differentiated from symptoms caused by any nonservice-connected disorder.]  Also, the examiner is requested to use a multiaxial assessment, assign a Global Assessment of Functioning (GAF) score, explain what the assigned score represents in terms of the Veteran's psychological, social, and occupational functioning.

The examiner should then provide an opinion as to the effect the service-connected anxiety disorder has, if any, on the Veteran's employment and daily life.  Specifically, he/she should state whether this disability causes marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment.

3.  The AOJ should then consider the TDIU issue in light of all of the evidence of record.  In so doing, the AOJ may proceed with any additional development deemed necessary, including the procurement of VA examinations and/or opinions, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to render him unable to secure or follow substantially gainful employment.

4.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should FIRST adjudicate the claim of entitlement to a higher disability rating for service-connected anxiety disorder, and THEN adjudicate the claim for TDIU with consideration of both a schedular basis (38 C.F.R. § 4.16(a)) and extraschedular basis (38 C.F.R. § 4.16(b)).  

5.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

